The opinion of the court was delivered by
Willard, C. J.
We are entirely satisfied with the conclusions of the Circuit judge. The question of the binding efficacy of a decree to which infants are parties, is substantially disposed , of by Bulow v. Witte, 3 8. O. 308. The effort in that case was to get rid of a decree or final order upon a petition for the sale of infants’ estate, upon grounds including the objection that the infants were not properly made parties. The foundation of the argument on which the judgment of the court in that case rested, was this proposition — that when infants are properly made parties to a bill in equity, they are bound by a decree made upon such bill, and cannot impeach it, collaterally or otherwise, than by a direct appeal therefrom. The same rule was there applied to cases corning into the Court of Chancery by a petition for the sale of an infant’s estate. It is clear that if a decree'against infants in a suit to which they are duly made parties binds them to the extent of divesting them of their title to real estate, it will bind them in all other respects in the same manner as it would bind adult parties.
The argument of the appellants merely amounts to an objection to the decree by which it is held that they are bound on the ground of error and irregularity. Such objections to the decree can only be taken upon appeal therefrom, and cannot be heard in a proceeding merely collateral thereto, such as is the present suit.
The judgment appealed from should be affirmed and the appeal dismissed.
McIver, A. J., concurred.